Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 11 January 1807
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston Janry. 11th. 1807

The extreme anxiety you appear to suffer, my best friend, causes me great uneasiness; you have alarmed yourself unnecessarily for George, his cough appears to have affected his Lungs considerably, but he has no fever, his appetite is good, and his spirits equally so, he does not lose flesh. Dr. Welsh reccomended his not being exposed to the air, because the weather was excessively severe, and our situation so much exposed to its severity. I have sent him down to Quincy, where his brother has been more than a fortnight. let me entreat you my beloved, and esteem’d friend, to set your heart at ease, the horror I have of that dreadful complaint the Hives, may perhaps have caused me to exaggerate in my the manner of mentioning his complaint, and I have great hopes he will return home perfectly cured—
I was much diverted with your account of the Indian Queens, and am not at all surprized at the gallantry they called forth; the only astonishing thing to me is that the Senate, and H.R, did not take the opportunity of Shewing the homage of their high respect, and attending on this great occasion—as a distinguishing mark of their approbation. perhaps this is the first step towards the introduction of the incomparable Sally—Mrs. M. will I think leave this Country, highly pleased at the remissness she so much complain’d of, when she finds these polite attentions, were reserved for people who she must allow are so much more deserving of them, than herself, that is in other words that the civilities of the present day, are calculated to please nothing, but Barbarians.—
Adieu. I presume no one would think it worth their while to open my Letters, if they should I hope they will derive amusement, however as I always, Seal and Wafer, it would not be easy to open them without discovery—
Remember me most affectionately to all, and tell them to write me. my own health is very good, though every body tells me I am very thin. the truth is our living is very indifferent, you know I never eat a great deal, and it is fortunate Adieu once more. once more rely on my care of our children and if it please our Almighty Father, to spare them, to us, nothing that duty, gratitude, and affection, can prompt, on my part, shall be wanting, to promote their happiness, and yours, which is dearer to than life, to the heart, of your  affectionate wife,

L. C A.